280 S.W.2d 744 (1955)
Teiji SUZUKI, Appellant,
v.
The STATE of Texas, Appellee.
No. 27579.
Court of Criminal Appeals of Texas.
June 22, 1955.
*745 Samuel K. Wasaff, El Paso, for appellant.
Leon Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is an appeal from a conviction for unlawfully operating a pool hall; the punishment, a fine of $25.
The complaint alleges that the offense was committed "on or about the 30 day of October, A.D. 19 ."
Such an allegation is of an impossible date.
The case of Herron v. State, 150 Tex.Cr. R. 475, 203 S.W.2d 225, is directly in point and sustains appellant's contention that the complaint is fatally defective and will not support a valid information.
The judgment is reversed and the prosecution ordered dismissed.